number release date internal_revenue_service index number -------------------- ---------------------------------------------- ------------------------------ - -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-128821-05 date june ------------------------ ---------------------------------------------------------------- ------------------------------------------------------------------------ legend settlor trust taxpayer ------------------------------------------------------ date date child child child brother x y state state citation1 citation citation citation citation citation citation citation citation dear --------------- ------------------- ---------------- ---------------- ---------------- ------------------- ----------------------------------------------- ------ ------------------ ---------- ------------- -------------------------------------------- -------------------------------------------- ---------------------------------------------------- ---------------------------------------------------- -------------------------------------------- -------------------------------------------- -------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- plr-128821-05 this is in response to your letter dated date and other correspondence concerning the modification of trust the facts and representations submitted are summarized as follows settlor established trust an irrevocable_trust on date with amendment dated date both dates are prior to date property transferred to trust included personal and real_property paragraph fourth of trust provides that upon the death of settlor the trust estate shall be divided into x shares paragraph ninth provides that y portion of settlor’s estate shall be retained in trust for taxpayer during her lifetime the trustee shall pay to taxpayer the net_income of the trust estate in installments convenient to the trustee but in no event less often than quarter annually in addition the trustee shall pay to or for the benefit of taxpayer such sums from principal as the trustee in his sole discretion shall deem reasonable necessary or advisable for her care maintenance and support after taking into consideration funds available for such purposes from other sources paragraph tenth as amended provides that upon the death of taxpayer the trust estate shall be divided to provide an equal fund for child child and child the issue of taxpayer living at the time of the creation of trust trust was irrevocable on date it is represented that no actual or constructive additions have been made to trust after that date brother the current sole trustee intends to resign as trustee of trust and appoint taxpayer as successor trustee trust is silent as to the appointment of a successor trustee trustee represents that he will obtain consents from each trust_beneficiary who has a present and cognizable future_interest in the trust consenting to the resignation of brother as trustee and the appointment of taxpayer as successor trustee trust was executed in state the initial trustees were settlor and brother brother resides in state taxpayer is the sole lifetime beneficiary of trust taxpayer resides in state trust instrument is silent regarding the trust situs qualified beneficiaries citation state law also provides that a vacancy in a trusteeship must be filled if the trust has no remaining trustee by a person appointed by unanimous agreement of the qualified beneficiaries citation state law provides that a trustee may resign with the consent of all adult beneficiaries who are receiving or are entitled to receive income under the trust or to receive a distribution of principal if the trust were terminated at the time consent is sought citation state law also state law provides that a trustee may resign after at least days’ notice to the state law provides that unless a settler or a testator clearly indicates that a state law provides that unless the terms of the trust expressly provide plr-128821-05 provides that a vacancy in the trusteeship may be filled on petition of a beneficiary by a court in its discretion citation otherwise a person other than a settlor who is a beneficiary and trustee of a_trust that confers on the trustee a power to make discretionary distributions to or for the trustee’s personal benefit may exercise the power only in accordance with an ascertainable_standard citation ascertainable_standard is defined as an ascertainable_standard relating to an individual’s health education support or maintenance within the meaning of sec_2041 or sec_2514 of the internal_revenue_code as in effect on date citation these sections of state law apply to all trusts created before on or after date citation broader power is intended by express reference to this subsection a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code citation this section applies to any irrevocable_trust created under a document executed before date unless the parties_in_interest elect affirmatively not to be subject_to the application of this section through a written instrument delivered to the trustee citation date is prior to date general_power_of_appointment as defined under sec_2041 or sec_2514 successor trustee will not cause trust to lose its exempt status under section b a of the tax_reform_act_of_1986 from the application of the generation- skipping transfer_tax under chapter ruling the resignation of brother as trustee and the appointment of taxpayer as taxpayer acting as trustee of trust held for her benefit will not hold a you have requested the following rulings sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive plr-128821-05 sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment after date is considered a release of the power sec_2041 provides that the lapse of a power_of_appointment created under sec_20_2041-1 of the estate_tax regulations a power to consume invade or appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason or sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that for gift_tax purposes the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a sec_2514 provides that the lapse of a power_of_appointment created after power that is exercisable in favor of the individual possessing the power possessor his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the possessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment date during the life of the individual possessing the power shall be considered a release of the power to the extent that the property that could have been appointed by exercise of the lapsed power during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value of the assets out of which the exercise of the lapsed power could be satisfied consume invade or appropriate income or corpus or both for the benefit of the possessor of the power that is limited by an ascertainable_standard relating to health sec_25_2514-1 of the gift_tax regulations provides that a power to while federal_law controls what rights or interests shall be taxed after they are whether state or state law controls in this situation has not been determined revproc_94_44 1994_2_cb_683 sets forth the service’s position regarding the plr-128821-05 education support or maintenance of the possessor is by reason of sec_2514 not a general_power_of_appointment created creation of legal rights and interests in property such as the breadth and scope of a power_of_appointment over the corpus of a testamentary_trust is a matter of state law 312_us_399 1941_1_cb_441 309_us_78 1940_1_cb_229 by a court of law however in this case the result would be the same both states provide that where a trustee may make discretionary distributions of income or principal to himself or herself as beneficiary of the trust the trustee may exercise that power in his or her favor only for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 transfer_tax consequences of the enactment of florida statutes annotated sec_737 a under this statute any fiduciary power conferred upon a trustee to make discretionary distributions of either principal or income to or for the trustee’s own benefit cannot be exercised by the trustee except to provide for that trustee’s health education maintenance or support as described in sec_2041 and sec_2514 the statute was effective with respect to trusts that were irrevocable on or after date pursuant to the revenue_procedure the service will not treat the statute as causing the lapse of a general_power_of_appointment for purposes of sec_2041 and sec_2514 where the scope of a fiduciary power held by a beneficiary was restricted as a result of the statute controls if taxpayer becomes the trustee of trust or any trust created under the terms of trust taxpayer will not possess a general_power_of_appointment with respect to such trust for purposes of sec_2041 and sec_2514 as a result of the trustee invasion power further the appointment of taxpayer as successor trustee of trust will not cause taxpayer to be treated as releasing a general_power_of_appointment within the meaning of sec_2041 and sec_2514 ruling defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping accordingly we conclude that under either state or state law whichever sec_2601 imposes a tax on every generation-skipping_transfer which is plr-128821-05 transfer gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date and no addition actual or constructive was made to the trust after that date this rule does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date possess a general_power_of_appointment and that her appointment as successor trustee will not cause the release or lapse of a general_power_of_appointment within the meaning of sec_2041 and sec_2514 accordingly the rules under sec_26 b v do not apply judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 in ruling we concluded that taxpayer as successor trustee to trust will not sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust b i a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of sec_26_2601-1 provides that for purposes of sec_26 in the present case the trust was created and became irrevocable prior to plr-128821-05 the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust date and it has been represented that no additions actual or constructive have been made to trust after that date accordingly trust is exempt from the gst tax under sec_26_2601-1 we conclude that assuming the beneficiaries of trust consent to the resignation of brother as current trustee and the appointment of taxpayer as successor trustee and such consent renders the resignation and appointment valid under state law then for purposes of chapter the modification of trust is an action that is administrative in nature and accordingly such action does not shift a beneficial_interest in trust to a person or persons who occupy a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification further the modification will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for prior to the modification accordingly based upon the information submitted and representations made the resignation of brother as trustee and the appointment of taxpayer as successor trustee of trust will not cause trust to lose its status under section b a of the tax_reform_act_of_1986 as exempt from the application of chapter except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this plr-128821-05 sincerely lorraine e gardner senior attorney branch passthroughs special industries
